cca_2016031411175453 id uilc number release date from sent monday date am to cc --------------------- bcc subject your question ------ you have asked us whether the irs has discretion to accept a sec_172 election that was not filed by the extended due_date of the tax_return which reported the net_operating_loss nol our response is no the irs does not have discretion to accept such a late-filed election although a taxpayer may not make a late sec_172 election a taxpayer may still be able to carryback the nol if amended returns are filed within the limitation period stated in internal_revenue_code irc sec_6511 sec_173 allows a taxpayer to elect to relinquish the carryback period and carryforward the nol without first carrying it back to prior years sec_173 explains that a taxpayer must make this election by the due_date including extensions for filing the return for the taxable_year of the nol for which the election is to be in effect if a taxpayer fails to timely make certain elections under the irc then the regulations under sec_301 may provide relief sec_301_9100-1 states that the regulations under sec_301_9100-1 and provide the standards used to determine whether or not an extension of time to make a regulatory election will be granted sec_301_9100-1 defines statutory election as an election whose due_date is prescribed by statute alternatively regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 in this case the time for making the sec_172 election is stated in the statute making it a statutory election sec_301_9100-2 grants an automatic six month extension of time to make a statutory or regulatory election if the due_date of the election is the due_date of the return or the due_date of the return including extensions provided the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action within that 6-month period thus under this regulation if a taxpayer timely filed its return for the year then the taxpayer can make the election late but the election must be made no later than the extended due_date of the return alternatively sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 under this regulation a taxpayer requests relief to make a late regulatory election by means of a private_letter_ruling unfortunately this relief is not available for statutory elections such as a sec_172 election accordingly the irs does not consider requests for a private_letter_ruling to make a late sec_172 election because as stated above the irs has no authority to allow the taxpayer to make a sec_172 election filed more than months after the due_date of the tax_return excluding extensions again even if the taxpayer is precluded from making this election the taxpayer is not precluded from carrying the nol back on a timely filed amended_return we have coordinated this response with the subject matter experts and they agree with the analysis please let me know if you have any further questions best regards --------------- --------------------------------------------------------------- ----------- ---------------- -------------------- --------------------------
